 In the Matterof BRASHEAR FREIGHT LINES, INC.andINTERNATIONALASSOCIATIONOF MACHINISTS,DISTRICT No. 9, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. C-580.-Decided June 10, 1939Trucking Industry-Interference, Restraint, and Coercion:distribution of mis-leading pamphlet covering Act ; anti-union statements of supervisory employees ;espionage by supervisory employees of union meeting ; refusal to meet with unionrepresentatives-CollectiveBargaining:charge of failure to bargain collectivelydismissed-Discrimination: discharges for union membership ; charges of dis-crimination dismissed as to oneemployee-Strike:result of employer's unfairlaborpractices-Reinstatement Ordered:discharged employees; strikers uponapplication, dismissing newly hired employees if necessary-BackPay:awardedto discharged employees ; awarded to striking employees who are not rein-stated or placed on preferential list within 5 days of application for reinstatementMr. Joseph A. Hoskins,for the Board.Mr. Stephen C. Rogers,of St. Louis, Mo., for the respondent.Mr. Sumner Marcus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machinists,District No. 9, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Four-teenthRegion (St. Louis, Missouri), issued its complaint datedDecember 10, 1937, against Brashear Freight Lines, Inc., St. Louis, Mis-souri, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (3), and (5), and Section2 (6) and (7) of the National Labor RelationsAct, 49Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent and upon the Union.The complaint alleged in substance that, from about April 1937to the date of the issuance of the complaint, the respondent had dis-13 N. L. R. B., No. 25.191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDcouraged its employees at St. Louis, Missouri, from membership inthe Union by statements and speeches hostile to the Union, by spyingupon the activities of its employees who were members of the 'Union,by preparing and distributing to its employees a printed paper cap-tioned "A message to employees.Facts about the Wagner Act," andby other means; that the respondent had terminated the employmentof Brace Bell, Jack Lupardus, and Francis Walton, because they hadjoined and assisted the Union; and that, from about June 17 to aboutJuly 23, 1937, the respondent had refused to bargain collectively ingood faith with the Union which represented a majority of the em-ployees of the respondent within an appropriate unit.On January 11, 1938, the respondent filed its answer, in which itadmitted distributing the said printed paper to employees but denyingthat said act constituted any unfair labor practice within the meaningof the Act and in which it denied that it had engaged in any of theother alleged unfair labor practices.Pursuant to notice, a hearing was held from January 17 to January20, 1938, at St. Louis, Missouri, before Joseph F. Kiernan, the TrialExaminer duly designated by the Board. The Board and the respond-ent were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the hearing the respondent moved that certain paragraphs of thecomplaint be made more definite and certain.The Trial Examinerdenied this motion.At the close of the hearing the respondent movedto dismiss the complaint.The Trial Examiner denied this motion.The Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On April 9, 1938, the Trial Examiner issued his Intermediate Re-port which was filed with the Regional Director and duly served uponall the parties, finding that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section8 (1), (3), and (5) of the Act.On May 6, 1938, the respondent filedexceptions to the Intermediate Report and a brief in support thereof.Although notified of its right to do so, the respondent did not requestoral argument before the Board.The Board has reviewed the exceptions to the Intermediate Reportand the brief filed by the respondent, and save as consistent with thefindings, conclusions, and order hereinafter set forth, finds the excep-tions to be without merit. BRASHEAR FREIGHT LINES, INCORPORATED193Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTBrashear Freight Lines, Inc., the respondent, is a Missouri corpora-tion engaged in the transportation of freight by truck, tractor, andtrailer between St. Louis, Missouri; Indianapolis, Indiana; Chicago,Illinois;Tulsa, Oklahoma; Kansas City, Missouri; and other cities.Its principal office and place of business are at St. Louis, Missouri.During the year 1937, it transported goods and freight amounting to108,814,872 tons, of which 93,465,360 tons were transported in inter-state commerce.The respondent maintains as a part of its transportation systemvarious terminals, shops, and warehouse facilities at St. Louis andKansas City, Missouri; Indianapolis, Indiana; Chicago, Illinois; andTulsa,Oklahoma.The present proceeding involves only personsemployed by the respondent at St. Louis, Missouri.II.THELABOR ORGANIZATION INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization affiliated with the American Federation of Labor, admit-- Iting to its membership all persons employed in the garages, yards, andshops at the respondent's St. Louis truck terminal, excepting super-visory, clerical, and negro employees, and carpenters.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the latter part of April 1937 the Union began to organizeemployees engaged in inspection, maintenance, and repair of equip-ment for the respondent at St. Louis, Missouri.While this organiza-tional drive was being carried on by the Union, the respondent onMay 19, 1937, distributed to its employees a notice entitled "A messageto employees.Facts about the Wagner Act."The notice, its declaredpurpose being to prevent misunderstandings concerning the Act whichhad arisen from allegedly misleading statements and propaganda, pur-ported to describe certain rights and obligations arising under the Act.It stated that an employee was not required to join a labor union orany other organization; that an employer was not obliged to reachan agreement with a union as a result of collective bargaining; thatthe Act does not require closed-shop agreements; that the Act permitsindividual bargaining; that the Act does not prohibit independent 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany organizations; and that an employee might be discharged forfailure to fulfill his duties.The Board has in a number of cases considered notices similar inwording and import.' It has consistently found that the distributionof such notices constitutes an interference with the rights guaranteedemployees in Section 7 of the Act. The basis for such finding wasfully set forth in the case ofMansfield Mills, Ine.,2wherein the Boarddeclared with regard to two leaflets similar to the notice here involved :Neither leaflet can be deemed an unbiased explanation of theAct.Both alike neglect to set forth in clear terms the fundamentalpurpose of the Act to eliminate certain sources of industrial con-flict "by encouraging the practice and procedure of collective bar-gaining and by protecting the exercise by workers of full freedomof association, self-organization, and designation of representa-tives of their own choosing, for the purpose of negotiating theterms and conditions of their employment or other mutual aid orprotection." In both alike, the emphasis upon what the provisionsof the Act do not purport to do, rather than upon the positiveprinciples and the rights which the Act establishes, serves to dis-tort its true significance and to mislead readers of the leaflets withrespect to employees' rights under the Act, in contradiction oftheir avowed intent "to prevent misunderstanding."The dis-tribution by an employer of such leaflets among his employeesconstitutes an attempt to circumvent the Act by interfering withhis employees' right, unprejudiced by the, employer, to make uptheir own minds regarding self-organization.The hostility of the respondent to the Union was further demon-strated by the activities of Oscar Grott, foreman of the respondent'smaintenance department.Numerous employees testified to attemptson Grott's part to discourage membership in the Union.Henry Burch,an employee, testified that during the early part of June 1937 Grottasked him whether he belonged to the Union and stated that he didnot believe in paying dues to a union in order that someone mightride in a "swell car."Another employee, Jack Lupardus, testified thaton June 23 Grott declared that he would discharge everybody in theshop who belonged to the Union if it was necessary to do so in orderto hold his own job.Hooge, an employee, testified that about July 1Grott told him that he'had better drop out of the Union if he didnot want to lose his job.Walton, an employee, testified that about1 SeeMatter of Man-sfteldMiils,Inc.andTextileWorkers Organizing Committee,3 N L R. B 901;Matter of Nebel Knitting Company, Inc.andAmerican Federatwn of.Hosiery Workers,6 N. L. R.B. 284.aMatter of Mane/leldMills.Inc.andTerteleWorkersOrganizingCommittee,:3N. L. R. B. 901. BRASHEAR FREIGHT LINES, INCORPORATED195July 13 Grott stated to him that he knew what employees were membersof the Union; that the respondent would close its shop before per-mitting a union to organize its employees; that he felt that Waltonhad "done him dirt" by not coming to him prior to joining the Union;and that Walton should get on the "right side of the fence." Still an-other employee, Fann, testified that Grott, declaring that the respond-ent would close its shop rather than have a union, asked him what heintended to do about his union card.Although Grott admitted that he had talked with Walton and Fannabout the time testified to by these employees, he denied having dis-cussed the Union with these employees or the other employees above-mentioned.He stated that he had told Walton to "get on the rightside of the fence," but that such statement arose from the fact thatWalton had been performing his work poorly and was in the natureof a warning to him to do his work better in the future.He statedthat he told Fann and other employees to see Brashear, the respondent'spresident, inasmuch as the latter had heard that the employees weredissatisfied.We cannot, in view of all the facts herein presented, accept as trueGrott's assertion that he did not make the statements attributed tohim by the various employees. It is not plausible, particularly in viewof the hostility of the respondent towards the Union as demonstratedby the notices distributed to employees on May 19, 1937, that the em-ployees fabricated the statements which they testified Grott made tothem concerning the Union. Nor is it to be believed that Grott's state-ment to a member of a union that he should "get on the right sideof the fence" had reference merely to the nature of the work per-formed by such employee.We find that Grott made the statementsattributed to him by the various employees whose testimony is con-sidered above.The complaint alleges that on or about July 12, 1937, the respondent,through its supervisory employees, spied upon the activities of itsemployees for the purpose of discouraging membership in the Union.A number of witnesses testified that on the night of July 12 Grottand Zenzen, the respondent's general office manager, drove severaltimes past the union headquarters at which the Union was holding ameeting.Grott and Zenzen testified, in substance, concerning this in-cident as follows : That an insurance company with which the respond-ent had policies had complained that the trailer lights on the respond-ent's trucks `had not been burning properly; that they had on the.night in question been checking on the trucks to ascertain whether ornot the trailer lights were, in fact, working properly ; that while soinvestigating they had stopped at a drug store which made "sweetcokes" of a type Grott preferred; that although the particular drug 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore was across from the union headquarters they did not at the timeknow such to be the fact;that while driving in this particular neigh-borhood they thought they saw Al Hooge, one of the respondent's em-ployees; that they circled the block to determine whether the personthey saw was,in fact, Hooge; and that when someone yelled to them"are you looking for somebody,"they drove on and left that particularneighborhood.In view of the fact that the record discloses that throughout theperiod during which the Union was seeking to organize employees ofthe respondent Grott was hostile to it and inquisitive concerning themembership of the Union,we cannot accept the explanation given asto the presence of Grott and Zenzen in the vicinity of the union head-quarters at the time in question.Nor do we feel that any plausibleexplanation has been given as to the action of Grott and Zenzen indriving past the union headquarters a number of times.The respondent further manifested its hostility to the Union and itsattempts to discourage the Union in its organizational activities byits actions when the Union attempted to carry on bargaining negotia-tions with the respondent.On June 17, 1937, the Union sent Bra-shear,the respondent's president,a letter stating that it representeda majority of the respondent's employees,and enclosed an agreementwhich it requested the respondent to sign.Brashear did not replyto this letter.Between June 17 and July 16, Weber, organizer for theUnion, telephoned the respondent's plant four times and came to therespondent's office twice in an effort to talk to some person in au-thority.He was uniformly unsuccessful.Brashear testified thatwhile he knew that Weber had been persistent in his efforts to reachhim, he had not attempted to get in touch with Weber because hehad other important matters to which he was obliged to devote histime.On July 16 Weber wrote a second letter to the respondent, re-iterating his request for a conference.On July17 Brashear's secre-tary replied to this letter and stated that Brashear was out of town,but would call Weber as soon as he returned.Brashear did not callWeber.On July 20Weber againwent to the respondent's office,where he found Brashear but was unable to discuss the agreementwith him at this time because Brashear said he was too busy. Bra-shear did, however,make an appointment for a conference at 1: 30p. in. on July 22.Brashear did not keep this appointment.On July 23 Weber went to the respondent's office at 7: 45 a. in. andagain requested of Brashear a conference to discuss the agreementwhich he had proposed to respondent.Brashear said that he was toobusy to confer with Weber and that in^ any case it would do no goodto confer since he could not pay the wages which`theUnion re-quested.When Weber suggested that they discuss the other features BRASHEAR FREIGHT LINES, INCORPORATED197of the contract, Brashear said the entire agreement was undesirable.Brashear also stated, during the course of the conversation, that hedid not desire a union in the shop since he feared that it might injurehismachinery and equipment as, he claimed, a union with whichhe had dealt about 10 years previously had done.The respondentstates that question was raised by Brashear at the time of this talkwithWeber concerning whether or not the Union represented amajority of the employees in the unit which it claimed as appropriate.Although the testimony is contradictory as to whether such questionwas raised, the record shows that, if so, it was the first time through-out the Union's attempts to negotiate that such question was raised.Inasmuch as Brashear clearly demonstrated that the respondentdid not intend to negotiate with the Union, Weber signified to anumber of employees who were standing nearby that they shouldgo on strike.Within a short time, five employees whose duties in-volved inspection, maintenance, or repair work, left their work andestablished a picket line in front of the respondent's plant.A sixthemployee joined in the strike the following day.An examination of the repeated efforts made by the Union to dis-cuss an agreement with respondent from June 17 to July 23, 1937,discloses that not only did the respondent refuse to deal with theUnion, but refused in a manner calculated to discourage its employeesfrom continuing their affiliation with the Union.Whether or notthe Union represented a majority of respondent's employees duringthis period, the respondent made it clear through its ignoring of theUnion's representative as well as through the acts and statements ofits supervisory oflicers, that it would not deal with the Union even ifit did represent a majority of the respondent's employees.The man-ner and expression of respondent's refusal to deal with the Unionconstituted interference, restraint, and coercion of its employees intheir right to self-organization and collective bargaining.'We find that by the distribution of a notice concerning the WagnerAct to its employees, by the anti-union statements of its supervisoryofficials, by its surveillance of a union meeting and of other activitiesof the Union, and by its conduct when the Union sought to have itenter into bargaining negotiations, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act.We further find that the strike on July 23, 1937, was caused bythe respondent's unfair practices extending over a period of severalandSteelWorkers Organizing Committee, 9N L. R. B. 219;Matter of Alabama Mills, IncandLocal No. 2051, United TextileWorkers of America, 2 N.L.R. B. 20; See alsoMatter of Oregon Worsted Company, acorporationandUnited Textile Workers of America,Local2435,1 N L. R B 915187930-39-vol. 13-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths and, in particular, its conduct when the Union attempted tohave it enter into bargaining negotiations.B. The dischargesBrace Bell.Bell entered the employ of the respondent duringAugust 1934and was engaged as a mechanic at the time his employ-ment terminated in June 1937.On June 13, 1937,he injured his eyewhile at home and as a consequence remained away from work untilJune 21.On thelatter date, Bell reported to his foreman,Grott, whostated that Bell should report to the respondent's doctor before hewould be permitted to return to work. The record does not indicatethat this constituted any unusual requirement.Bell reported to therespondent's doctor who, according to Bell, stated that the latter wasfit for work.When Bell, thereafter,reported to Grott, the latterstated that Bell would not be permitted to work until receipt of thedoctor's report.Such report reached the respondent several days laterand stated that Bell had "a slight scleral hemorrhage of the righteye."Upon instructions of his superior,Grott notifiedBell that thedoctor's report had not been satisfactory and that it would be necessaryfor Bell to be examined again.Bell informed Grott that he had a slipfrom his own doctor stating that he was fit for work.Grott repliedthatBell would be put back to work if he produced such slip. ThisBell failed to do and did not thereafter return to the plant.Therespondent stated in its brief that it would rehire Bell if work becameavailable.We conclude that it has not been establishedthat the respondentterminated Bell's employment.We shall,therefore,dismiss the com-plaint in so far as it alleges that the respondent discriminated in regardto Bell's hire and tenure of employment by discharging him on orabout June 21, 1937.Jack Lupardus.Lupardus began his employmentwiththe respond-ent on March 3, 1937,as a greaser.He joined the Union on May 21 andattended its meetings thereafter.He was discharged on June 23,193'7,allegedly because several days previously he had broken the throw-outcollar in the clutch of one of the respondent's trucks.Grott testifiedat the hearing that, in addition,Lupardus had a "know it all"attitudeand frequently lost time from his work.The evidence discloses that Lupardus had driven the truck in7uestion on the day the clutch was broken;thathe had stopped thetruck on that day by releasingthe clutchwhile the brakes were onand the car was in gear;and that this method of stopping,the truckwas contrary to the manner in which he had been instructedby Grott.The latter testified that the throw-out collar was broken by Lupardus'stopping the truck by the wrong method.He also testified that he BRASHEAR FREIGHT LINES, INCORPORATED199informed Lupardus at the time of his discharge that the throw-outcollar had been broken and that this was the reason for his discharge.Lupardus testified that when he left the truck on the day in questionit was in perfect condition.Three of the respondent's mechanics testi-fied,moreover, that it was impossible to break the throw-out collar byreleasing the clutch in the manner which Lupardus did. It is signifi-cant also that Burch, the mechanic in charge of the Diesel engines atthe plant, stated at the hearing that "he (Burch) might have brokenthe throw-out collar himself when he kicked it out of gear with themotor running." Lupardus denied that Grott ever mentioned to himthe fact that the throw-out collar had been broken and testified furtherthat on the day of his discharge he asked Grott whether the breakingof the collar, which he had learned elsewhere had taken place, had any-thing to do with his discharge, and that Grott had replied that it didnot.Lupardus also testified that Grott stated on the day of his dis-charge that he would fire every union man if necessary to hold his ownjob.Grott denied that he made this statement.With respect to the assertion that Lupardus had lost time fromhis work, Grott testified that Lupardus' wife on several occasions hadcalled Lupardus from his work and that Lupardus frequently botheredhim about his family difficulties. Lupardus admitted that he left workonce for 2 hours, but that Grott had granted him permission to do so.Although Grott denied that such permission had been granted, it isclear in any case that Lupardus' absence from work was not the reasonfor his discharge.We are convinced on the basis of the entire record that Lupardus'testimony with regard to the circumstances surrounding his dischargeismore trustworthy than that of Grott.We conclude that the evi-dence does not establish that Lupardus was responsible for the break-ing of the collar nor that the respondent believed he was so re-sponsible and further conclude that Grott used the fact thatLupardus had driven the truck whose throw-out collar had beenbroken merely as an excuse to discharge an active member of theUnion.We find that the respondent discharged Lupardus on June 23, 1937,because of his membership and activity in the Union, thereby dis-couraging membership in the Union and interfering with, restraining.and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.Francis Walton.Walton began his employment with the respond-ent in 1931 and worked as a greaser from that time until his employ-ment terminated on July 23, 1937.He joined the Union on May 22,1937, and, as we have found above, was on July 13, 1937, censured 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDby Grott for so doing and advised to "get on the right side of thefence."The respondent states that Walton was on numerous occasions latefor work; that he frequently failed to turn in his work ticketsproperly; that he was constantly interrupted by his wife while atwork; and that on July 2, 1937, he allowed the oil to get "dangerouslylow" in the crankcase of a particular truck.The respondent assertsthatWalton's failure to service the truck endangered an outfit costingapproximately $3,600 and that such neglect was the immediate causeof his discharge.Although the discharge did not take place untilJuly 23, Grott testified that Brashear, the respondent's president,was absent from the city until that time and that, in view of thelength of of Walton's employment with the respondent, he desired todiscuss the matter with Brashear before taking any final action.Walton's duties covered the greasing of the respondent's equipmentand the helping of mechanics in their various duties, which includedwork on motors, trucks, and transmissions.Although Walton wasthe only regular greaser employed by the respondent on July 2, theevidence shows that other employees did work which includedgreasing.The truck in question was brought to the plant about6 a. in. on July 2 by a driver named Hoskins following a run fromIndianapolis, Indiana.While driving to St. Louis on the morningin question,Hoskins checked the oil in the truck when about 20miles from St. Louis and found that the oil was "at level."Waltontestified that he did not remember servicing the truck on the morningin question, and Grott admitted that he was uncertain as to whetherthe truck had been assigned to Walton for servicing on July 2.That there was any neglect on Walton's part with respect to theoiling of the truck clearly has not been established.The evidenceshows, moreover, that the truck was used during the day of July 2 andthat it was not at respondent's garage when Hoskins came for it tostart on his regular run on the night of July 2.When the truck wasturned over to Hoskins, he discovered that the oil was "dangerouslylow."No showing was, however, made that Walton was at allresponsible for such condition of the truck or that he was in aposition to know anything about it.We find that the respondent discharged Walton on July 23, 1937,because of his union membership, thereby discouraging membershipin the Union and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act. BRASHEAR FREIGHT LINES, INCORPORATED201C. The refusal to bargain1.The appropriate unitThe complaint alleges that "those employees engaged in the inspec-tion,maintenance, and repair of motor trucks, tractors, trailers, andother equipment, exclusive of office help, foremen and persons em-ployed in a supervisory capacity, employed in the garages, yards andshops of the respondent at its docks, yards and terminal in St. Louis,Missouri," constitute an appropriate bargaining unit.No objectionto such unit was raised at the hearing.Further elaboration may bedesirable to indicate whether certain groups of employees are includedin the unit thus described.The evidence shows that approximately11 employees are listed on the respondent's pay roll as mechanics andthat they work as mechanics. It is clear that they are to be includedwithin the unit.The respondent lists two employees as greasers, andit is their task to service the respondent's equipment and on occasionto assist the mechanics in their work.The greasers are also to beincluded within the unit.The respondent lists three employees asfireman, porter, and washer, respectively.There is no evidence inthe record concerning the nature of the duties which the three em-ployees perform except in so far as their titles indicate their duties.The titles indicate that the three men should be included within theunit set forth in the complaint.We shall so include them, eventhough, inasmuch as the three employees are negroes, and the Unionexcludes negroes from its membership, the Union desires that thetireman, porter, and washer be excluded from the unit.No evidencewas introduced to show any differentiation of functions which wouldconstitute a basis for the exclusion of the colored employees from theunit which the Union claims as appropriate.'The respondent alsoemploys at its St. Louis terminal a clerk, foreman, and carpenter.The Union desires to exclude these three employees from the unit,stating that their functions differentiate them from the other em-ployees.We shall exclude them from the unit.During the periodin question, the respondent carried on its pay roll one Dietrich whowas injured in the course of his employment in February, who hadworked only 1 or 2 days from that time to the early part of 1938,and who received workmen's compensation during this period. Itemployed one Muench for approximately a week from about June 13to about June 20, 1937. It also employed one Wigger from June 18 to4 SeeMatter of American Tobacco Company,Inc.,Richmond Smoking BranchandCommittee for Industrial Organization,Local No.472,9 N L.R.B 579;Matter ofFloyd A. Fridell,individually and trading as Carolina Marble & GraniteWorks andGranite Cutters' International Association of America, Charlotte Branch,11 N. L R. B.249. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 17, 1937.The Union apparently desires that Dietrich, Muench,and Wigger not be considered as within the unit.However, theduties of the three men were while working such as to bring themwithin the unit which the Union claims as appropriate, and there isno showing that either Muench or Wigger were employed on a tem-porary basis.We conclude that Dietrich should be considered aswithin the unit and that during the term of their employmentMuench and Wigger were within the unit.We find that the employees of the respondent engaged in the in-spection, maintenance, and repair of motor trucks, tractors, trailers,and other equipment, exclusive of office help, foremen, carpenters, andpersons employed in a supervisory capacity, employed in the garages,yards of shops of the respondent, at its docks, yards, and terminal atSt. Louis, Missouri, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe complaint alleges that the respondent refused to bargain col-lectively with the Union from about June 17 to about July 23, 1937.The respondent employed 15 persons within the appropriate uniton June 17, 1937; 16 such persons from June 18 to about June 20;14 such persons from the latter date to July 17; and 13 such personsfrom July 17 to the end of the period in question. The Union repre-sented seven of the persons within the appropriate unit from June 17to June 26, 1937,5 and six of these persons during the remainder ofthe period in question.On the basis of the foregoing, we find that the Union did notrepresent a majority of the respondent's employees within the appro-priate unit during the period from June 17 to July 23, 1937.We shall,therefore, dismiss the complaint in so far as it alleges that the re-spondent has refused to bargain collectively with the Union withinthe meaning of Section 8 (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andc As we have found in Section' III, B above, Brace Bell, one of the union members,quit his employment with the respondent on or about June 26, 1937. BRASHEAR FREIGHT LINES, INCORPORATED203tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore, as nearly as possible, the situation that existedprior to the commission of the unfair labor practices.We have found that Francis Walton and Jack Lupardus were dis-charged as a consequence of the respondent's unfair labor practices.We shall, therefore, order the respondent to offer them reinstatementto their former positions and to make them whole for any losseswhich they have suffered by reason of their discharges, by paymentto each of them of a sum of money equal to that which each wouldhave earned as wages from the time of his discharge to the date ofthe offer of reinstatement, less his net earnings e during that period.Since the strike was caused, as we have found, by the respondent'sunfair labor practices, we shall, in accordance with our usual custom,order the respondent, upon application, to offer reinstatement to theirformer or substantially equivalent positions to those employees whowent out on strike and have not since been fully reinstated. Suchreinstatement shall be effected in the following manner : All em-ployees hired after the commencement of the strike shall, if neces-sary to provide employment for those to be offered reinstatement, bedismissed.If, thereupon, by reason of a reduction in force thereis not sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees inaccordance with the respondent's usual method of reducing its force,without discrimination against any employee because of his unionaffiliation or activities, following a system of seniority to such extentas has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upon6By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N L R. B 440.Monies received for work performed on Federal,State, county,municipal,or other work-relief projects are not deductible as "net earnings,"but, as provided below in the Order,shall be deducted and paid over to the appropriate fiscal agency of the Federal,State,county, municipal,or other government or governments which supplied the funds for saidwork-relief projects. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDa preferential list prepared in accordance with the principles setforth in, the previous sentence, and shall thereafter, in accordancewith such list, be offered employment in their former or in substan-tially equivalent positions, as such employment becomes availableand before other persons are hired for such work.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, District No. 9, is alabor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Jack Lupardus and Francis Walton, thereby discouragingmembership in International Association of Machinists, District No.9, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.5.The respondent, by refusing to reinstate Brace Bell, has notengaged in an unfair labor practice within the meaning of Section8 (3) of-the Act.6.The respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Brashear Freight Lines, Inc., St. Louis, Missouri, andits officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, District No. 9, or any other labor organization of itsemployees, by discharging any of its employees or in any other man-ner discriminating in regard to their hire or tenure of employment;or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to BRASHEAR FREIGHT LINES, INCORPORATED205form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Jack Lupardus and Francis Walton immediate andfull reinstatement to their former positions without prejudice totheir seniority and other rights or privileges previously enjoyed bythem ;(b)Make whole Jack Lupardus and Francis Walton for any lossof pay they have suffered by reason of their discharge, by paymentto each of them of a sum of money equal to that which he normallywould have earned as wages during the period from the date of hisdischarge to the date of the offer of reinstatement, less his net earn-ings during said period, deducting, however, from the amount other-wise due each of the said employees, monies received by said em-ployees during said period for work performed upon Federal, State,county, municipal, or other work-relief projects; and pay over theamounts so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(c)Upon application, offer to those employees who went out onstrike on July 23, 1937, and thereafter, immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges, inthe manner set forth in the section entitled "Remedy" above, placingthose employees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section;(d)Make whole the employees ordered to be offered reinstatementfor any loss of pay they may have suffered by reason of respondent'srefusal to reinstate them, upon application, following the issuanceof this Order, by payment to them, respectively, of a sum of moneyequal to that which each would normally have earned as wages duringthe period from five (5) days after the date of such application forreinstatement to the date of the offer of employment or placementupon the preferential list required by paragraph (c) above, less hisnet earnings during that period, deducting, however, from the amountotherwise due to each of the said employees, monies received by saidemployee during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount so deducted to the appropriate fiscal agency of the Fed- 206DECISIONS, OF NATIONAL LABOR RELATIONS BOARDeral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects;(e)Post immediately in conspicuous places at its plant at St.Louis,Missouri, notices stating that Brashear Freight Lines, Inc.,will cease and desist in the manner aforesaid, and maintain suchnotices for a period of sixty (60) consecutive days from the date ofposting;(f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT Is FURTHER ORDERED that the complaint, in so far as italleges that the respondent has discriminated in regard to the hireand tenure of employment of Brace Bell within the meaning ofSection 8 (3) of the Act and that the respondent has refused tobargain collectively within the meaning of Section 8 (5) of theAct, be, and it hereby is, dismissed.MR.WILLIAMM. LEISERSON took no part in the consideration ofthe above Decision and Order.